Blandford, Justice.
This case is on exceptions and error assigned to the refusal of the court to grant a new trial. The motion for new trial was based alone upon the general grounds that the verdict was contrary to law and without evidence to support it. The plaintiff, on the trial of the case, introduced two witnesses, himself and another, and he testified that certain machinery, which it was conceded was injured and damaged by the negligence of the defendant, was injured to the extent of from $150 to $200, and that it would take that much to repair it; and the other witness which he introduced testified that it would take from $100 to $150 to repair it. This evidence, without more, would have required a verdict in favor of the plaintiff; and it cannot be said, under such circumstances, that the verdict of the jury, is not sustained by the evidence. The evidence of the defendant showed that the damages could have been repaired at a cost of from $10 to $15. There was, then, a conflict in the testimony of the parties.
This issue was for the jury to decide. They found in favor of the plaintiff, and the court thought proper not to disturb the finding; and we cannot say, under the facts of this case, that the court committed error in refusing to grant this new trial.
Judgment affirmed.